Citation Nr: 0841076	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  05-37 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for thoracic spine 
degenerative joint disease, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from December 1973 to 
December 1975, and from November 1976 to August 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

This case was remanded by the Board in September 2007.  


REMAND

In correspondence received in May 2007, the veteran's 
representative forwarded a March 26, 2008, statement 
submitted by a staff physician at the VA Outpatient Clinic in 
Appleton, Wisconsin.  The physician stated that x-rays 
recently done at the clinic demonstrated that there was 
significant development of osteophytes throughout the 
veteran's thoracic spine, and that, in the physician's 
opinion, this new evidence warranted another Compensation and 
Pension examination.  

Because this physician's statement implies a worsening of the 
veteran's thoracic spine disability, the Board will remand in 
order to afford the veteran another examination to determine 
the current level of disability associated with his service-
connected thoracic spine disability.  See Palczewski v. 
Nicholson, 21 Vet. App 174, 180-82 (2007) (suggesting that 
evidence or allegation of worsening of a disability since a 
previous examination would warrant an additional VA 
examination).  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) recently clarified VA's duties to 
notify and assist claimants under the VCAA in substantiating 
claims for increased ratings benefits.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Under Vazquez-Flores, for an 
increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on both the claimant's employment and his daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit or ask VA to obtain 
that are relevant to establishing entitlement to increased 
compensation.  Id.  

Review of the record discloses that the veteran has not been 
adequately informed as regards the Vazquez-Flores 
requirements discussed in the preceding paragraphs.  Because 
the case will be returned for another examination, these 
notice requirements should also be fulfilled.  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:
	
1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the AOJ should notify the 
claimant that, to substantiate a claim 
for an increased rating for his thoracic 
spine disability, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on both the claimant's 
employment and his daily life should be 
submitted.  The claimant must be notified 
that the disability rating will be 
determined by applying relevant 
Diagnostic Codes, which provide for a 
range in severity of a particular 
disability and their impact upon 
employment and daily life.  The notice 
must also provide examples of the types 
of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44.  

2.  After the above-requested development 
is accomplished, the veteran should be 
afforded another VA spine examination to 
determine the current level of disability 
associated with his service-connected 
thoracic spine disability.  All indicated 
tests should be conducted and those 
reports should be incorporated into the 
examination and associated with the 
claims file.  All functional losses due 
to pain, weakness, fatigability, etc., 
should be equated with additional loss of 
motion (beyond that shown clinically).  

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2008).  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue remaining on 
appeal in light of all information or 
evidence received.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

